Name: Council Regulation (EC) No 51/98 of 19 December 1997 allocating, for 1998, catch quotas between Member States for vessels fishing in Icelandic waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe;  maritime and inland waterway transport
 Date Published: nan

 L 12/75EN Official Journal of the European Communities19. 1. 98 COUNCIL REGULATION (EC) No 51/98 of 19 December 1997 allocating, for 1998, catch quotas between Member States for vessels fishing in Icelandic waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Economic Community and the Republic of Iceland (2), and in particular Article 4 thereof, the Community and Iceland have held consultations concerning their mutual fishing rights for 1998 and the management of common living resources; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1998, should be fixed for the vessels of the other Party; Whereas, in the course of these consultations, the delegations agreed to maintain the adjusted fishing area designated to Community vessels in Icelandic waters; Whereas the necessary measures should be taken to implement, for 1998, the results of the consultations held between the delegations of the Community and Iceland; Whereas to ensure efficient management of the catch possibilities available in Icelandic waters, they should be allocated among the Member States as quotas in accordance with Article 8 of Council Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 161, 2. 7. 1993, p. 1. (3) OJ L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7. 11. 1997, p. 1). Whereas additional conditions for the year-to-year management of TACs and quotas, in accordance with the provisions laid down in Article 2 of Council Regulation (EC) No 847/96 (4), were not agreed with Iceland; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1998, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1998 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Iceland. The catch quotas shall be fished in areas of the Icelandic Exclusive Economic Zone defined by straight lines connecting the following coordinates: South Western Area 1. 63 °129N and 23 °059W through 62 °009N and 26 °009W 2. 62 °589N and 22 °259W 3. 63 °069N and 21 °309W 4. 63 °039N and 21 °009W from there 180 °009S South Eastern Area 1. 63 °149N and 10 °409W 2. 63 °149N and 11 °239W 3. 63 °359N and 12 °219W 4. 64 °009N and 12 °309W 5. 63 °539N and 13 °309W 6. 63 °369N and 14 °309W 7. 63 °109N and 17 °009W from there 180 °009S (4) OJ L 115, 9. 5. 1996, p. 3. L 12/76 EN Official Journal of the European Communities 19. 1. 98 Article 2 Stocks referred to in the Annex shall not be subject to the conditions stipulated in Articles 2, 3 and 5(2) of Regulation (EC) No 847/96. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN ANNEX Allocation of Community catch quotas in Icelandic waters for 1998 (in metric tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Redfish V a 3 000 (1) Germany 1 690 United Kingdom 1 160 Belgium 100 France 50 (1) Including unavoidable by-catches (cod not allowed).